MALLARD, Chief Judge.
Defendant’s appeal from his plea of guilty presents for review only the question of whether error appears on the face of the record proper. State v. Roberts, 279 N.C. 500, 183 S.E. 2d 647 (1971).
The defendant in his assignment of error asserts that prior to being sentenced, an unnamed probation officer “expressed an opinion to the defendant that if the defendant accepted an active sentence, said defendant would not receive more than six (6) months imprisonment.” This assignment of error is not supported by an exception entered in the record. Neither does the record on appeal filed in this case support such an assignment of error. Therefore, this assignment of error properly presents no question for review. State v. Greene, 278 N.C. 649, 180 S.E. 2d 789 (1971) ; State v. Fox, 277 N.C. 1, 175 S.E. 2d 561 (1970).
The appeal of the defendant presents only the record proper for review, and the record reveals that the trial judge made careful inquiry of the defendant as to the voluntariness of his plea after having adequately advised him of the consequences. Then the trial judge, upon competent and sufficient evidence, found and adjudicated that the defendant freely, understandingly and voluntarily entered a plea of guilty. See State v. Hunter, 279 N.C. 498, 183 S.E. 2d 665 (1971). No prejudicial error appears on the face of the record proper. The appeal is adjudged to be frivolous.
No error.
Judges Hedrick and Graham concur.